 170DECISIONSOF NATIONALLABOR RELATIONS BOARDSalantCorporation,d/b/a CarrizoManufacturingCo., Inc.andObreros Unidos Independientes.Cases23-CA-4938-1 and 23-CA-4938-2January 15, 1975ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn October 22, 1974, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding' in which the Board adopted thefindingsof the Administrative Law Judge thatRespondent violated Section 8(axl) and (3) of theAct by discharging Carlos D. Juarez, Jr., PedroPatlan, and Rebecca Patlan, and that Respondentviolated Section 8(a)(l) when its supervisor, Bill L.McClain, interrogated Juarez on December 8, 1973,and by its grant of benefits announced December 12,1973.Thereafter, on November 20, 1974, the Re-spondent filed a Motion for Reconsideration and anaccompanying brief in which it moved that theBoard reverse the Administrative Law Judge'sfindings of fact and conclusions of law in theirentirety. On December 9, 1974, Respondent filed anaddendum to its brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board having duly considered the matter,It is hereby ordered that the Respondent's motionfor reconsideration and reversal of the Administra-tive Law Judge's findings in their entirety be, and ithereby is, denied as it contains matters previouslyconsidered and found wanting, and otherwise lacksmerit.21214 NLRB No. 21 (1974).s In adopting the Administrative Law Judge's conclusion that Respon-dent violated Sec. g(axl) and(3) of the Act by discharging Carlos D.Juarez,Jr., and Jose Patlan,we accepted his subsidiary finding that Juarezand Patlan were employees rather than supervisors.Thus,we did not needto speculate as to whether their discharge would have been an independentviolation of Sec.8(axl) had we found them to be supervisors rather thanemployees.After finding Respondent guilty of unfair labor practices in this case, theAdministrative Law Judge made reference to the Respondent's past conductat other plants. It would appear, however, that the Administrative LawJudge did not rely on this past conduct in arriving at his unfair laborpractice findings. In any case, in adopting the Administrative Law Judge'sfindings that Respondent violated the Act in the instantcase,we have notgiven consideration to Respondent's past conduct at its other divisions.216 NLRB No. 38